Citation Nr: 0532279	
Decision Date: 11/30/05    Archive Date: 12/07/05	

DOCKET NO.  98-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy as a result of 
Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty from May 1959 to May 1962.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
remanded the appeal in August 2000.

The veteran appealed a June 2003 Board decision to the United 
States Court of Veterans Appeals for Veterans Claims (Court).  
A March 2004 Court order granted joint motion, vacating and 
remanding the Board's June 2003 decision.  The Board remanded 
the appeal in June 2004.  Copies of the joint motion and 
Court order have been included in the claims file.


FINDING OF FACT

The veteran does not have diabetes mellitus or peripheral 
neuropathy, or chronic worsening of diabetes mellitus or 
peripheral neuropathy, as a result of VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus and peripheral neuropathy, claimed as due 
to VA medical treatment, are not met.  38 U.S.C.A. §§ 1151 
(West 1991), 5102, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is effective with respect to claims filed on or after 
October 1, 1997.  However, the new law does not apply in the 
present case, as the claim has been pending since August 
1996.  VAOPGCPREC 40-97 (Dec. 31, 1997).

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1996).  In determining if additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  Furthermore, benefits will not be payable for 
the continuous or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable absent proof that it resulted from disease or 
injury or an aggravation of an existing disease or injury as 
the result of treatment.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c). 

There is no competent medical evidence that the veteran's 
current disability of diabetes mellitus Type II and diabetic 
neuropathy were caused or aggravated by VA treatment or by VA 
not earlier diagnosing and treating diabetes at the first 
sign of elevated glucose levels.  

The Board observes that the veteran has offered statements 
indicating his belief that VA's failure to treat him, 
beginning in September 1986 when his glucose level was first 
elevated, for diabetes mellitus allowed his diabetic 
neuropathy to begin, and his diabetic neuropathy could have 
been prevented if he would have been treated earlier for his 
diabetes mellitus.  However, the veteran, as a lay person, is 
not competent to offer a medical opinion with respect to 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's statements with 
respect to his belief as to diagnosis or etiology of his 
diabetes mellitus or diabetic neuropathy will be accorded no 
probative weight.

The veteran has submitted the report of a diabetes control 
and complications trial study which relates to Type I 
diabetes mellitus.  This report does not indicate that any 
findings within the report are related to the veteran or to 
Type II diabetes mellitus.  Nor does the report provide any 
analysis concerning how the findings in the report could be 
correlated with the veteran's specific situation or with the 
veteran's Type II diabetes mellitus.  In the absence of the 
report indicating that the study related to Type II diabetes 
mellitus or providing any analysis as to how the findings in 
the report could be correlated or related to diabetes 
mellitus Type II or the veteran's specific situation, the 
Board will accord the report no probative weight.

While November 1993 and April or May 1996 records from St. 
John's County Public Health unit reflect that the veteran had 
diabetic neuropathy that would improve as sugar levels 
improved and that the veteran had hyperglycemia since August 
1988, but this had unfortunately been untreated until 
diabetic neuropathy was present, neither of these records 
indicate any possible etiological relationship between VA 
treatment or failure to treat and the onset or aggravation of 
the veteran's diabetes mellitus or diabetic neuropathy.  

An April 1997 opinion from a VA physician has been obtained.  
This opinion provides an excellent review of the veteran's 
development of diabetes mellitus and diabetic neuropathy.  It 
observes that the veteran's first abnormal high glucose was 
noted in September 1986.  The Board observes that VA 
treatment records reflect that the veteran continued to have 
high glucose readings in 1988, 1989, and 1991 with treatment 
for his diabetes mellitus being initiated in 1991.  The April 
1997 opinion of the VA physician indicates that VA's 
treatment or failure to treat did not cause diabetes mellitus 
or peripheral neuropathy or chronically worsen such 
conditions.  While the physician indicated that the veteran 
may have had diabetes at an earlier date than when diagnosed, 
it was opined that there was no relationship between the 
condition and VA treatment.  This opinion will be accorded 
very large probative weight because it reflects a thorough 
review and analysis of the record relating to the veteran's 
onset of diabetes mellitus.

An August 2005 opinion from a private physician reflects that 
diabetes could and should have been diagnosed at an earlier 
time.  The opinion also indicates that delays in diagnosis 
can be a source of increasing complications of diabetes 
mellitus.  However, the opinion does not indicate that any 
delay in diagnosis caused diabetes mellitus type II or caused 
an increase in complications of the veteran's diabetes 
mellitus type II.  The opinion indicates that the underlying 
nature of the veteran's neuropathy is not clear.  Therefore, 
the opinion does not indicate that there was any causation or 
increase in his neuropathy as a result of any failure to 
diagnose and treat diabetes at an earlier time.  

On the basis of the above analysis there is no probative 
competent medical evidence of record which would support the 
conclusion that VA treatment or failure to treat caused or 
aggravated the veteran's diabetes mellitus or diabetic 
neuropathy.  All of the competent medical evidence which 
addresses the issue either indicates that the underlying 
nature of the veteran's neuropathy is not clear and thus it 
cannot be said that there was any causation or increase in 
neuropathy as a result of failing to diagnose and treat 
diabetes mellitus type II earlier or that VA treatment or 
failure to treat did not cause or chronically worsen the 
veteran's diabetes mellitus with peripheral neuropathy.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy as a result of 
VA treatment.

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA contact complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via an August 
2004 letter as well as the statement of the case and 
supplemental statements of the case, including supplemental 
statements of the case in November 2002 and June 2005 which 
provided him with VCAA implementing regulations.  While the 
August 2004 letter to the veteran contained a reference to 
the current criteria for establishing entitlement to 
disability compensation under 38 U.S.C.A. § 1151 (West 2002), 
an August 2004 letter from the veteran's representative 
reflects an understanding of the applicable standard and the 
June 2005 supplemental statement of the case  corrected the 
error, providing the correct information.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to this claim.  He was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a) all questions of any matter under which 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case since each of the four content requirements of the 
VCAA notice have been fully satisfied, any error in not 
providing a notice prior to the initial adjudication is 
harmless error.

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment records, and 
a VA opinion have all been obtained.  The veteran initially 
requested a personal hearing, but canceled that request.  The 
Board remanded the appeal to obtain records from the Social 
Security Administration and his representative has submitted 
those records.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with peripheral neuropathy, claimed as due to VA medical 
treatment, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


